Citation Nr: 1043208	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-00 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of an eye 
injury.  

4.  Entitlement to service connection for hypertension, including 
as secondary to service-connected sleep apnea, residuals of 
fractured sinus, and a deviated septum.  

5.  Entitlement to service connection for residuals of facial 
reconstruction.  

6.  Entitlement to an initial rating in excess of 0 percent for 
obstructive sleep apnea prior to December 2, 2007, and in excess 
of 50 percent on and after December 2, 2007.  

7.  Entitlement to an increased rating for residuals of a 
fractured sinus, currently rated 10 percent disabling.  
8.  Entitlement to an initial compensable rating for a deviated 
septum.  

9.  Entitlement to an initial compensable rating for fractures of 
the first, second, and third fingers, right hand.  

10.  Entitlement to an initial compensable rating for residuals 
of a fracture of the right wrist.  

11.  Entitlement to an initial compensable rating for headaches. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1975.  
That period followed the Veteran's enlistment in the New Jersey 
Army National Guard and his National Guard service continued 
following his release from active duty.  



This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in March 2007 by the 
ROIC in Philadelphia, Pennsylvania, denying the Veteran's claims 
for service connection for hearing loss, tinnitus, and residuals 
of an eye injury, and granting service connection for a deviated 
nasal septum, fractures of finger of the right hand, residuals of 
a fractured sinus, a fracture of the right wrist, and headaches, 
with assignment of initial evaluations therefor.  By subsequent 
rating action in July 2007, the ROIC granted a rating of 10 
percent for residuals of a fractured sinus, and service 
connection for sleep apnea, assigning an initial evaluation 
therefor.  By further ROIC action in June 2008, service 
connection was denied for hypertension and residuals of facial 
reconstruction.  Service connection for a posttraumatic facial 
scar was granted by ROIC action in February 2009 and by rating 
action in November 2009, the ROIC increased the 0 percent rating 
for sleep apnea to 50 percent, effective from December 2007.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the ROIC, in April 2010.  A 
transcript of that proceeding is of record.  While during the 
Board hearing, the Veteran's claim for residual fracture of the 
sinus was characterized as a claim for an initial compensable 
rating prior to May 28, 2007 and 10 percent thereafter, further 
review of the record, as explained above, shows the Veteran's 
claim is for an increased rating for residuals of a fractured 
sinus, currently rated 10 percent disabling.  Following the Board 
hearing, additional documentary evidence was received by the 
Board in July 2010, and a waiver for initial ROIC consideration 
of that evidence was received by the Board in August 2010.  

The issues of entitlement to service connection for hearing loss, 
residuals of an eye injury, hypertension, and residuals of facial 
reconstruction, and entitlement to initial increased ratings for 
a deviated nasal septum, residuals of a fractured sinus, finger 
fractures of the fingers of the right hand, residuals of fracture 
of the right wrist in excess of 10 percent herein granted, and 
headaches in excess of 30 percent herein granted are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
ROIC via the VA's Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  At his April 2010 Board hearing, prior to the promulgation of 
a decision in the appeal, the Veteran withdrew his appeal as to 
his entitlement to an initial rating in excess of 0 percent for 
sleep apnea prior to December 2, 2007, and in excess of 50 
percent for sleep apnea on and after December 2, 2007. 

2.  Tinnitus originated in service as a result of an inservice 
tire explosion.  

3.  The residuals of a right wrist fracture are shown to be 
manifested by pain, painful motion, and limitation of motion for 
which the minimum compensable schedular evaluation is assignable.  

4.  The present, the Veteran's headaches are shown to be 
manifested by prostrating attacks occurring at least as 
frequently as once monthly.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 
(2010).  

2.  The schedular criteria for the assignment of an initial 
rating of 10 percent for residuals of a right wrist fracture have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5215 (2010).

3.  The schedular criteria for the assignment of an initial 
rating of 30 percent for headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.124a, Diagnostic Code 8199-8100 (2010).

4.  The criteria for withdrawal of the appeal have been met with 
respect to the issue of entitlement to an initial rating in 
excess of 0 percent for sleep apnea prior to December 2, 2007, 
and in excess of 50 percent on and after December 2, 2007.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  See 38 C.F.R. § 20.202.  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal 
may be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

As noted, at the April 2010 Board hearing, the Veteran expressed 
satisfaction with the initial disability ratings assigned for his 
sleep apnea.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration with respect to that issue.  
Accordingly, the Board does not have jurisdiction to review the 
appeal on this matter, and the issue of entitlement to an 
increased initial rating for sleep apnea is dismissed.

Duties to Notify and Assist

The Board herein grants service connection and/or initial ratings 
to the extent warranted by the evidence developed to date.  Given 
certain procedural irregularities as identified below in the 
Remand portion of this decision, those issues involving 
entitlement to an initial or increased ratings beyond those 
herein granted are addressed in the Remand that follows.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the Board 
herein finds that the evidence supports a grant of service 
connection for tinnitus and initial compensable ratings for 
residuals of a right wrist fracture and headaches, the need to 
discuss VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.

Service Connection for Tinnitus

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Active military, naval, or air service includes 
any period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 
38 C.F.R. § 3.6(a).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled from an injury 
incurred in the line of duty.  Id.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible.  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  A disorder may be 
service connected if the evidence of record reveals that a 
veteran currently has a disorder that was chronic in service or, 
if not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical unless it 
relates to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  

Service department records confirm that the Veteran sustained 
inservice trauma to his body when he was filling a tire with air 
and the tire exploded.  This incident occurred in May 1984 at a 
time in which the Veteran was on active duty for training or 
inactive duty training while serving in the Army National Guard.  
Postservice medical data include an opinion from an attending 
ear, nose, and throat physician in August 2009, identifying the 
existence of the Veteran's tinnitus and linking same to inservice 
acoustic trauma, inclusive of the tire explosion of May 1984.  
That evidence is not otherwise contradicted but other evidence on 
file, but is consistent with the Veteran's account of tinnitus 
following inservice trauma.  On that basis, service connection 
for tinnitus is warranted.  

Initial Ratings: Right Wrist Fracture & Headaches

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

By its rating decision of March 2007, the ROIC established 
service connection for residuals of a fracture of the right 
wrist, for which a 0 percent rating was assigned under DC 5215.  
Also, service connection was granted for headaches and a 0 
percent rating was assigned therefor under DC 8199-8100.  Each of 
the foregoing ratings was assigned as of October 10, 2006.  Given 
that the Veteran timely appealed the initial ratings assigned, 
the holding in Fenderson v. West, 12 Vet. App. 119 (1999) is 
applicable.  Under Fenderson, at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate periods 
of time based on the facts found.  Consequently, the questions 
presented by this appeal are whether initial or staged ratings in 
excess of 0 percent are warranted for right wrist fracture 
residuals and headaches from October 2006.  

Regarding the Veteran's right wrist fracture, it is noted that 
his complaints are of continuous or near-continuous pain of the 
right wrist joint, limitation of motion, and pain on motion.  
Those complaints were voiced, at least in part on VA medical 
examinations conducted in 2007 and 2009, which disclosed 
significant reductions in right wrist flexion, extension, and 
ulnar deviation, as well as some limitation of radial deviation.  
With repetitive motion, no additional limitation of motion was 
present due to pain, fatigue, weakness, or incoordination.  Pain 
on motion was present at the time of the 2009 evaluation; 
evidence of instability was absent.  

Under the criteria of DC 5215, a compensable schedular evaluation 
requires a showing that dorsiflexion of the wrist be reduced to 
below 15 degrees or that palmar flexion be limited in line with 
the forearm, and no such showing is made in this case.  
Regardless of the criteria, however, when assigning a disability 
rating for a musculoskeletal disorder it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for an 
orthopedic disorder must reflect functional limitation which is 
due to pain, as supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  The intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability, as well as to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Here, while there are complaints of arthralgia or arthritic pain 
affecting the right wrist, there is no showing of arthritic 
involvement of that wrist, regardless of the probability of its 
presence following the inservice comminuted, right radial 
fracture.  In any event, the pain and associated limitation of 
motion are, with resolution of reasonable doubt in the Veteran's 
favor, such as to warrant the assignment of the minimum 
compensable evaluation under DC 5215 for the period from October 
2006 to the present.  Fenderson, supra.  

With respect to the claim for a compensable rating for headaches, 
notice is taken that under DC 8100, a 10 percent evaluation is 
assigned for headaches with characteristic prostrating attacks 
averaging one in two months over the previous several months.  A 
30 percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average once a 
month over the previous several months.  A 50 percent evaluation 
is warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a DC 8100.  

When evaluated in January 2007, the Veteran complained of 
headaches occurring twice weekly which lasted from two to four 
hours.  His headaches were described to be the dull, aching 
variety and were relieved by over-the-counter medications.  
According to the Veteran, he was able to function with his 
headaches.  In the opinion of the VA examiner, it was "at least 
as likely as not his (the Veteran's) headaches are not 
prostrating."  The wording of that opinion contemplates that 
there was a 50/50 probability that the Veteran's headaches were 
not prostrating and also the same degree of probability that they 
were in fact prostrating, meaning that the evidence both for and 
against that proposition was in relative equipoise.  Under VA 
law, where the evidence is in equipoise, the Veteran is deemed to 
prevail.  Any ambiguity as to the nature of the Veteran's 
headaches was removed on the occasion of a VA examination in 
September 2009.  At that time, the VA examiner concluded that the 
Veteran's migraines should be considered prostrating when they 
occur.  Moreover, the Veteran stated that his headaches were 
occurring once every other week and lasting one day in duration; 
they were described as severe, throbbing, and associated with 
photophobia.  Related nausea or vomiting was denied.  

On the basis of the foregoing, an initial rating of 30 percent is 
found to be for assignment due to characteristic prostrating 
attacks occurring on an average once a month over the previous 
several months for the entirety of the period from October 2006 
to the present.  Fenderson, supra.  To the extent that a higher 
initial rating may be for assignment, such is addressed in the 
Remand that follows.  


ORDER

Service connection for tinnitus is granted.  

The appeal for entitlement to an initial rating in excess of 0 
percent for sleep apnea prior to December 2, 2007, and in excess 
of 50 percent on and after December 2, 2007, is dismissed.  

An initial rating of 10 percent for residuals of a fracture of 
the right is granted, subject to those provisions governing the 
payment of monetary benefits.  

An initial rating of 30 percent for headaches is granted, subject 
to those provisions governing the payment of monetary benefits.  




REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed at 
the ROIC so as not to deprive the claimant of an opportunity to 
prevail with his claim at that level.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  When the agency of original jurisdiction 
receives evidence relevant to a claim properly before it that is 
not duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must prepare 
a supplemental statement of the case reviewing that evidence.  38 
C.F.R. § 19.31(b)(1) (2010).  Further, when evidence is received 
prior to the transfer of a case to the Board, a supplemental 
statement of the case must be furnished to the veteran, and his 
or her representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant to 
the issue on appeal.  38 C.F.R. § 19.37(a) (2010).   There is no 
legal authority for a claimant to waive, or the RO to suspend, 
this requirement.  38 C.F.R. § 20.1304(c).

Since the issuance of statements of the case in November 2007 and 
January 2008, additional evidence has been developed or received, 
including VA and non-VA records of examination or treatment.  The 
record does not show that the ROIC has reviewed the new evidence 
and issued a supplemental statement of the case as contemplated 
by regulation.  Under the circumstances, this matter must be 
returned to the ROIC for review of the additional record.  

Other distinct and valid reasons also require return of this case 
to the ROIC.  In this regard, it is noted that in December 2008 
correspondence, the Veteran specifically requested an ROIC 
hearing prior to the conduct of a requested Board hearing, but no 
action on that hearing request was ever undertaken.  Moreover, 
service treatment records with respect to the Veteran's only 
period of active duty are not on file.  

The record also reflects that the Veteran underwent sinus surgery 
in October 2009, and while a VA examination was performed shortly 
following that procedure, further VA medical examination as to 
that disorder is found to be advisable in order to assess its 
current nature and severity.  In addition, the degree to which 
the Veteran's nasal septum is deviated is unclear and further 
examination in this regard is warranted.  

As well, the Veteran has amended his claim for service connection 
for hypertension by alleging that it is secondary to service-
connected disabilities and this issue has not to date been 
adequately developed from either a procedural or evidentiary 
standpoint.  There, too, is conflicting evidence as to the 
existence of current disability involving hypertension.  

Insofar as the other claims for service connection are concerned, 
it is noted that the Veteran presents private medical evidence 
developed in August 2009 that he suffers from bilateral hearing 
loss caused by inservice acoustic trauma.  No VA audiology 
examination has to date been afforded in order to ascertain 
whether the Veteran has hearing loss meeting the criteria of 
38 C.F.R. § 3.385 (2010).  Regarding the residuals of an eye 
injury, VA examination in early 2007 disclosed some evidence of 
left eye disability, but its presence or other residual of 
claimed inservice eye injury was not clarified.  Similarly, there 
are references in examination and treatment reports as to prior 
facial reconstruction, although it is unclear whether any facial 
reconstruction was actually ever undertaken, and, in this regard, 
further clarification from the Veteran and, if needed, VA 
examination is advisable.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Contact the Veteran in writing to 
ascertain whether the Board's action 
herein set forth satisfies his appeal for 
initial ratings for residuals of a right 
wrist fracture and for headaches.  

2.  Afford the Veteran his requested RO 
hearing as to the issues remaining on 
appeal.  

3.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the Veteran, consistent 
with the provisions of 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159, to 
include notifying him of the information 
and evidence still needed to substantiate 
his claims for service connection, 
including secondary service connection for 
hypertension.  He should again be advised 
of his right to request assistance from VA 
in obtaining the needed evidence and 
information to substantiate his claims for 
VA compensation.

The Veteran should specifically be asked 
to clarify whether he has undergone 
surgery for facial reconstruction, and, if 
so, the dates and locations of any such 
procedure(s) should be fully detailed.  He 
should also be asked to provide written 
authorization for the release of any 
medical records pertinent thereto.  

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.

4.  Obtain all available service treatment 
records with respect to the Veteran's 
period of active duty from January to May 
1975.  Efforts to obtain these and any 
other Federal records must continue until 
the ROIC or AMC determines in writing that 
the records sought do not exist or that 
further efforts to obtain same would be 
futile, and, if it is so determined, then 
appropriate notice under 38 C.F.R. 
§ 3.159(e) must be provided to the Veteran 
and he must then be afforded an 
opportunity to respond.

5.  Obtain VA treatment records, not 
already on file, for inclusion in the 
Veteran's claims folder.  

6.  Afterwards, afford the Veteran VA 
examinations as to his claimed bilateral 
hearing loss, hypertension, and residuals 
of an eye injury, and, as needed, 
residuals of facial reconstruction.  In 
addition, afford him a VA medical 
examination in order to assess the nature 
and severity of service-connected 
residuals of a fractured sinus and a 
deviated nasal septum.  Such evaluations 
should include a detailed medical history, 
physical examination, and any diagnostic 
tests deemed necessary.  The Veteran's VA 
claims folder should be furnished to each 
examiner for use in the study of this case 
and the report of each such examination 
should reflect whether in fact the claims 
folder was provided and reviewed.

Request an opinion from the audiological 
examiner as to the following:

(a) Is it at least as likely as not that 
hearing loss of either ear meeting the 
requisite criteria of 38 C.F.R. § 3.385 
originated in service or as a result of 
service, to include acoustic trauma from 
tanks, weaponry fire, or the tire 
explosion occurring in May 1984?  

(b)  Is it at least as likely as not that 
a sensorineural hearing loss of either ear 
meeting the requisite criteria of 
38 C.F.R. § 3.385 was manifested during 
the one-year period immediately following 
his discharge from active duty, and, if 
so, how and to what degree?  

The examiner conducting the hypertension 
examination is asked to provide an opinion 
as to the following:

Is it at least as likely as not that the 
Veteran's hypertension, if any, had its 
onset during his period of active duty 
from January to May 1975 or within the 
one-year period immediately following his 
service discharge, or, alternatively, was 
it directly caused or aggravated by his 
service-connected sleep apnea, residuals 
of a fractured sinus, or deviated nasal 
septum?  

The examiner(s) conducting the eye and 
residuals of facial reconstruction 
examination(s), to the extent that a 
facial reconstruction evaluation is 
necessary, are asked to provide medical 
opinions as to the following:  

To the extent that current disability is 
shown, is it at least as likely as not 
that any such disability originated in 
service or is otherwise the result of any 
inservice event, including the documented 
tire explosion occurring in May 1984?

The clinicians are advised that the term 
as likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against such a finding.

The clinicians are further advised, as 
applicable, that aggravation for legal 
purposes is defined as a worsening of the 
underlying disability beyond its natural 
progression versus a temporary flare-up of 
symptoms.

The clinicians are also requested to 
provide a rationale for any opinion 
expressed.  If any clinician finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so indicate 
and explain the reasons why.  

7.  Lastly, adjudicate or readjudcate the 
remaining issues of appeal, inclusive of 
whether initial ratings in excess of 10 
percent are warranted for residuals of 
right wrist fracture or in excess of 30 
percent for headaches, unless one or both 
of such matters is withdrawn from 
appellate review, on the basis of all the 
evidence of record, including that 
submitted since issuance of the most 
recent statement(s) of the case or 
supplemental statement(s) of the case, and 
all governing law and regulations.  If any 
benefit sought on appeal is not granted, 
the Veteran should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


